Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 1 of 10 PageID 98




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

MICHAEL ALLEY and TINA
ROBBINS,

       Plaintiffs,
v.                                         Case No: 6:20-cv-1886-Orl-22GJK

DREAMS COLONY 2017, LLC,
TZVI KOHN, and HERBERT
RIFKIN,

       Defendants.


                         REPORT AND RECOMMENDATION

     This cause came on for consideration without oral argument on the

following motion:

     MOTION: JOINT MOTION FOR JUDICIAL APPROVAL OF
             THE PARTIES’ SETTLEMENT AGREEMENT AND
             FOR DISMISSAL WITH PREJUDICE (Doc. No. 17)

     FILED:          December 18, 2020



     THEREON it is RECOMMENDED that the motion be GRANTED.

I.   BACKGROUND.

     On October 13, 2020, Plaintiffs filed a Complaint against Defendants,

alleging violations of the minimum wage and overtime provisions of the Fair

Labor Standards Act (the “FLSA”), 29 U.S.C. § 201, et. seq, and the Florida
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 2 of 10 PageID 99




Minimum Wage Amendment, Article X, § 24 of the Florida Constitution. Doc. No.

1. On November 9, 2020, Defendants Dreams Colony 2017, LLC, and Herbert

Rifkin filed an Answer and Affirmative Defenses to the Complaint, denying

liability. Doc. No. 8. Defendant Tzvi Kohn did not file an answer to the Complaint,

but Plaintiffs also did not file a return of service for any of the Defendants. On

December 18, 2020, all parties filed a joint motion (“the Motion”) for approval of

their FLSA Settlement Agreement (the “Agreement”) and for dismissal with

prejudice. Doc. No. 17.

II.   LAW.

      In Lynn’s Food Stores, Inc. v. United States Department of Labor, 679 F.2d 1350,

1352-53 (11th Cir. 1982), the Eleventh Circuit addressed the means by which an

FLSA settlement may become final and enforceable:

             There are only two ways in which back wage claims arising
             under the FLSA can be settled or compromised by employees.
             First, under section 216(c), the Secretary of Labor is
             authorized to supervise payment to employees of unpaid
             wages owed to them . . . . The only other route for compromise
             of FLSA claims is provided in the context of suits brought
             directly by employees against their employer under section
             216(b) to recover back wages for FLSA violations. When
             employees bring a private action for back wages under the
             FLSA, and present to the district court a proposed settlement,
             the district court may enter a stipulated judgment after
             scrutinizing the settlement for fairness.

Thus, unless the parties have the Secretary of Labor supervise the payment of

unpaid wages owed or obtain the Court’s approval of the settlement agreement,



                                          -2-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 3 of 10 PageID 100




the parties’ agreement is unenforceable. Id.; see also Sammons v. Sonic-North Cadillac,

Inc., No. 6:07-cv-277-Orl-19DAB, 2007 WL 2298032, at *5 (M.D. Fla. Aug. 7, 2007)

(noting that settlement of FLSA claim in arbitration proceeding is not enforceable

under Lynn’s Food because it lacked Court approval or supervision by the Secretary

of Labor). Before approving an FLSA settlement, the Court must scrutinize it to

determine if it is a fair and reasonable resolution of a bona fide dispute. Lynn’s

Food Store, 679 F.2d at 1354-55. If the settlement reflects a reasonable compromise

over issues that are actually in dispute, the Court may approve the settlement. Id.

at 1354.

      In determining whether the settlement is fair and reasonable, the Court

should consider the following factors:

             (1) the existence of collusion behind the settlement;
             (2) the complexity, expense, and likely duration of the
             litigation;
             (3) the stage of the proceedings and the amount of discovery
             completed;
             (4) the probability of plaintiff’s success on the merits;
             (5) the range of possible recovery; and
             (6) the opinions of counsel.

Leverso v. SouthTrust Bank of Ala., Nat’l Assoc., 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D.

Fla. Jan. 8, 2007), report and recommendation adopted, 2007 WL 219981 (M.D. Fla. Jan.

26, 2007). The Court should be mindful of the strong presumption in favor of




                                           -3-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 4 of 10 PageID 101




finding a settlement fair. See Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977). 1

       In FLSA cases, the Eleventh Circuit has questioned the validity of

contingency fee agreements. Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009)

(citing Skidmore v. John J. Casale, Inc., 160 F.2d 527, 531 (2d Cir. 1947) (“We have

considerable doubt as to the validity of the contingent fee agreement; for it may

well be that Congress intended that an employee’s recovery should be net[.]”)). In

Silva, the Eleventh Circuit stated:

               That Silva and Zidell entered into a contingency contract to
               establish Zidell’s compensation if Silva prevailed on the FLSA
               claim is of little moment in the context of FLSA. FLSA requires
               judicial review of the reasonableness of counsel’s legal fees to
               assure both that counsel is compensated adequately and that
               no conflict of interest taints the amount the wronged
               employee recovers under a settlement agreement. FLSA
               provides for reasonable attorney’s fees; the parties cannot
               contract in derogation of FLSA’s provisions. See Lynn’s Food,
               679 F.2d at 1352 (“FLSA rights cannot be abridged by contract
               or otherwise waived.”) (quotation and citation omitted). To
               turn a blind eye to an agreed upon contingency fee in an
               amount greater than the amount determined to be reasonable
               after judicial scrutiny runs counter to FLSA’s provisions for
               compensating the wronged employee. See United Slate, Tile &
               Composition Roofers v. G & M Roofing & Sheet Metal Co., 732
               F.2d 495, 504 (6th Cir. 1984) (“the determination of a
               reasonable fee is to be conducted by the district court
               regardless of any contract between plaintiff and plaintiff’s
               counsel”); see also Zegers v. Countrywide Mortg. Ventures, LLC,
               569 F. Supp. 2d 1259 (M.D. Fla. 2008).




1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to the
close of business on September 30, 1981.




                                                -4-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 5 of 10 PageID 102




Silva, 307 F. App’x at 351-52. 2 For the Court to determine whether the proposed

settlement is reasonable, counsel for the claimant must first disclose the extent to

which the FLSA claim has or will be compromised by the deduction of attorney’s

fees, costs or expenses pursuant to a contract between the plaintiff and his counsel,

or otherwise. Id. When a plaintiff receives less than a full recovery, any payment

(whether or not agreed to by a defendant) above a reasonable fee improperly

detracts from the plaintiff’s recovery. 3 Thus, a potential conflict can arise between

counsel and their client regarding how much of the plaintiff’s total recovery

should be allocated to attorney’s fees and costs. 4 It is the Court’s responsibility to

ensure that any such allocation is reasonable. See id. As the Court interprets Lynn’s

Food and Silva, where there is a compromise of the amount due to the plaintiff, the

Court should decide the reasonableness of the attorney’s fees provision under the

parties’ settlement agreement using the lodestar method as a guide. In such a case,

any compensation for attorney’s fees beyond that justified by the lodestar method

is unreasonable unless exceptional circumstances would justify such an award.




2 In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir. R. 36-2.
3 From a purely economic standpoint, defendants are largely indifferent as to how their

settlement proceeds are divided as between plaintiffs and their counsel. Where a plaintiff is
receiving less than full compensation, payment of fees necessarily reduces the plaintiff’s potential
recovery.
4 This potential conflict is exacerbated in cases where the defendant makes a lump sum offer

which is less than full compensation, because any allocation between fees and the client’s
recovery could become somewhat arbitrary.


                                                -5-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 6 of 10 PageID 103




       An alternate means of demonstrating the reasonableness of attorney’s fees

and costs was set forth in Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222

(M.D. Fla. 2009). In Bonetti, the Honorable Gregory A. Presnell held:

             In sum, if the parties submit a proposed FLSA settlement that,
             (1) constitutes a compromise of the plaintiff’s claims; (2)
             makes full and adequate disclosure of the terms of settlement,
             including the factors and reasons considered in reaching same
             and justifying the compromise of the plaintiff’s claims; and (3)
             represents that the plaintiff’s attorneys’ fee was agreed upon
             separately and without regard to the amount paid to the plaintiff,
             then, unless the settlement does not appear reasonable on its face or
             there is reason to believe that the plaintiff’s recovery was adversely
             affected by the amount of fees paid to his attorney, the Court will
             approve the settlement without separately considering the
             reasonableness of the fee to be paid to plaintiff’s counsel.

Bonetti, 715 F. Supp. 2d at 1228 (emphasis added). Judge Presnell maintained that

if the matter of attorney’s fees is “addressed independently and seriatim, there is

no reason to assume that the lawyer’s fee has influenced the reasonableness of the

plaintiff’s settlement.” Id. The undersigned finds this reasoning persuasive.

III.   ANALYSIS.

       A. Settlement Amount.

       The parties are represented by independent counsel. Doc. No. 17 at 6. Under

the Agreement, Plaintiffs are each receiving $9,975.00 in unpaid wages and

$9,975.00 in liquidated damages. Doc. No. 17-1 at 2. Plaintiffs estimate that they

are each owed $20,785.92 in unpaid minimum and overtime wages, excluding




                                             -6-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 7 of 10 PageID 104




liquidated damages. Doc. No. 17 at 4. Plaintiffs are also each receiving an

additional $2,500 as consideration for the release in the Agreement. Id.

      Since Plaintiffs are receiving less than the amounts they claim they are

owed, they may have compromised their claims under the FLSA. See Caseres v.

Texas de Brazil (Orlando) Corp., 6:13-cv-1001-Orl-37KRS, 2014 WL 12617465, at *2

(M.D. Fla. April. 2, 2014) (“Because [plaintiff] will receive under the settlement

agreement less than she averred she was owed under the FLSA, she has

compromised her claim within the meaning of Lynn’s Food Stores.”). The case

involves disputed issues regarding FLSA liability, which constitutes a bona fide

dispute. Doc. Nos. 1, 17. After receiving sufficient information to make informed

decisions, the parties decided to settle their dispute. Doc. No. 17 at 3. Considering

the foregoing, and the strong presumption favoring settlement, even if Plaintiffs

compromised their claims, the settlement amount is fair and reasonable.

      B. Attorney’s Fees and Costs.

      Under the Agreement, Plaintiffs’ counsel will receive $5,100 in attorney’s

fees and costs. Doc. No. 17 at 3. The parties represent that attorney’s fees and costs

were negotiated separately from Plaintiffs’ recovery. Id. The settlement is

reasonable on its face, and the parties’ representation adequately establishes that

the issue of attorney’s fees and costs was agreed upon separately and without

regard to the amount paid to Plaintiffs. See Bonetti, 715 F. Supp. 2d at 1228. Thus,



                                         -7-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 8 of 10 PageID 105




the Agreement is a fair and reasonable settlement of Plaintiffs’ FLSA claims.

       C. Release.

       The Agreement contains a release of claims Plaintiffs may have against

Defendants arising out of or under the FLSA and other laws. Doc. No. 17-1 at 1.

As noted above, Plaintiffs are each receiving an additional $2,500 as consideration

for the release. Id.

       Courts within this District have questioned the propriety of such provisions

when evaluating the fairness and reasonableness of FLSA settlements. With regard

to general releases, U.S. District Judge Steven D. Merryday explained:

              An employee seeking to vindicate his FLSA rights often
              desperately needs his wages, and both the employee and the
              employer want promptly to resolve the matter. In a claim for
              unpaid wages, each party estimates the number of hours
              worked and the plaintiff’s wage (i.e., establishes a range of
              recovery), and the court evaluates the relative strength of the
              parties’ legal argument asserted in the particular case.
              However, in an FLSA action, neither party typically attempts
              to value the claims not asserted by the pleadings but within
              the scope of a pervasive release—that is, those “known and
              unknown,” or “past, present, and future,” or “statutory or
              common law,” or other claims included among the boiler
              plate, but encompassing, terms unfailingly folded into the
              typical general release. Absent some knowledge of the value
              of the released claims, the fairness of the compromise remains
              indeterminate.

Moreno v. Regions Bank, 729 F. Supp. 2d 1346, 1351–52 (M.D. Fla. 2010).

Nevertheless, courts approve such provisions when separate consideration is

given. See Middleton v. Sonic Brands L.L.C., Case No. 6:13–cv–386–Orl–28KRS, 2013




                                           -8-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 9 of 10 PageID 106




WL 4854767, at *3 (M.D. Fla. Sept. 10, 2013) (approving a settlement agreement

providing $100 as separate consideration for a general release); Bright v. Mental

Health Res. Ctr., No. 3:10–cv–427–J–37TEM, 2012 WL 868804, at *5 (M.D. Fla. Mar.

14, 2012) (approving the settlement agreement as to one employee who signed a

general release in exchange for the employer foregoing its counterclaims against

her).

        The Agreement clearly states that consideration will be given for the release.

Doc. No. 17-1 at 1. In exchange for the release, Plaintiffs are to each receive $2,500.

Id. As mentioned above, courts within this District approved these conditions

when the plaintiff is provided separate consideration. See Middleton, 2013 WL

4854767, at *3. Accordingly, the release is fair and reasonable.

IV.     CONCLUSION.

        Accordingly, it is RECOMMENDED that the Court enter an order as

follows:

        1. GRANTING the Motion (Doc. No. 17) to the extent that the Court finds

           the Agreement to be a fair and reasonable compromise of Plaintiffs’

           FLSA claims; and

        2. DISMISSING this case with prejudice.

                               NOTICE TO PARTIES

        A party has fourteen days from this date to file written objections to the



                                          -9-
Case 6:20-cv-01886-ACC-GJK Document 18 Filed 12/19/20 Page 10 of 10 PageID 107




 Report and Recommendation’s factual findings and legal conclusions. Failure to

 file written objections waives that party’s right to challenge on appeal any

 unobjected-to factual finding or legal conclusion the district judge adopts from the

 Report and Recommendation. 11th Cir. R. 3-1. If the parties have no objection to

 this Report and Recommendation, they may promptly file a joint notice of no

 objection in order to expedite the final disposition of this case.

       RECOMMENDED in Orlando, Florida, on December 19, 2020.




 Copies furnished to:
 Counsel of Record
 Unrepresented Parties




                                        - 10 -
